NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  KEVIN BRITTON,                                             Civil Action No.: 19-cv-20306
                      Plaintiff,
          v.
                                                                        ORDER
  NORMAN OSTROW, INC., et al.,
                      Defendants.


CECCHI, District Judge.

        This matter comes before the Court on defendants Norman Ostrow, Inc. and Steven

Lesko’s (“Defendants”) letter application to dismiss plaintiff Kevin Britton’s (“Plaintiff”)

complaint (ECF No. 1, “Complaint”) for failure to prosecute this matter and for failure to provide

discovery. ECF No. 57; and

        WHEREAS on March 18, 2021, Magistrate Judge Edward S. Kiel issued a Report and

Recommendation (“R&R”) that Defendants application be granted given “the clear and

unambiguous indication that [Plaintiff] has completely abandoned his case” and that this matter

be dismissed. ECF No. 58 at 6; and

        WHEREAS no objections have been filed thereto; and

        WHEREAS for the reasons stated in Judge Kiel’s R&R,

        IT IS on this WK day of May, 2021,

        ORDERED that the Court adopts Judge Kiel’s R&R that the Complaint be dismissed

for Plaintiff’s failure to prosecute his case, produce discovery, and comply with the Court’s

orders; and it is further

        ORDERED that the Clerk of the Court shall CLOSE the file in this matter.

        SO ORDERED.



                                                       __________________________
                                                        CLAIRE C. CECCHI, U.S.D.J.
